DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-5, 8-21. The examined Claims are 1-5, 8-21, with Claims 1, 10-11, 17, 19 being amended herein.

Response to Arguments

	Per Applicant’s amendments to the Claims, the previous rejections under 35 U.S.C. 112(b) are hereby withdrawn.

	Furthermore, Applicant has mainly amended independent Claim 1 to include the broadest oxide to carbon (O:C) ratio range previously recited in now-cancelled Claim 7 (i.e. “the oxide to carbon (O:C) ratio is from 10:1-90:1).

	Accordingly, Applicant presents the following arguments in favor of amended independent Claim 1 versus the prior art of record (Pages 6-9 of Remarks):

In particular, Applicant argues that in view of the amendments to Claim 1, the previous rejection (under 35 U.S.C. 102(a)(1)) over Gruner with respect to Claim 1 has been overcome (Page 6 of Remarks). Similarly, Applicant argues that in view of the amendments to Claim 1, the previous rejection (under 35 U.S.C. 102(a)(1)) over Wang with respect to Claim 1 has been overcome (Pages 6-7 of Remarks). Furthermore, Applicant argues that in view of the amendments to Claim 1, the previous rejection (under 35 U.S.C. 103) over Kilby, as modified by Gruner, with respect to Claim 1 has been overcome (Page 7 of Remarks). Furthermore, Applicant argues that in view of the amendments to Claim 1, the previous rejection (under 35 U.S.C. 103) over Kilby, as modified by Gruner and Lockett, has been overcome (Page 9 of Remarks). 

Applicant also presents arguments with respect to the modification of Gruner based on the disclosure of Mototani (wherein said arguments pertain directly to instantly amended Claim 1) (Pages 7-9 of Remarks). In particular, Applicant first notes that at best, Gruner teaches that the mixing ratio of manganese dioxide to SWCNT (i.e. 1:20 in terms of weight:weight) is nearly three orders of magnitude away from the closest end of the instant claimed ratio (Page 8 of Remarks). Accordingly, Applicant argues that one of ordinary skill in the art would not reasonably extrapolate/apply the teachings of Mototani to Gruner because Mototani discusses conductive carbon characteristics as opposed to SWCNTs (e.g. expanded and unexpanded graphite) (Page 8 of Remarks). Applicant argues that because Mototani demonstrates (e.g. in Example 1) that expanded graphite and unexpanded graphite behave differently, one of ordinary skill in the art cannot utilize the generalized teachings of Mototani’s background section as a basis for making any changes in an electrode, let alone 


Applicant’s aforementioned (1) arguments are found to be persuasive in view of the instant amendments to Claim 1.

Applicant’s aforementioned (2) arguments are not found to be persuasive. 
First, it is agreed that Gruner teaches a manganese dioxide to SWCNT weight:weight ratio of 1:20. At no point, however, does Gruner explicitly teach that a mixing ratio of manganese dioxide to SWCNTs cannot be further modulated in any way for any reason, or in other words, that a weight:weight ratio of 1:20 is explicitly binding in all scenarios. Furthermore, it is noted that Gruner specifically utilizes and characterizes the SWCNTs as a conductive carbon additive that is mixed with manganese dioxide in order to enhance electrical conductivity characteristics (given that manganese dioxide, alone, exhibits poor electrical conductivity).
Mototani also recognizes that manganese dioxide is conventionally mixed with a conductive carbon additive to specifically enhance electroconductivity characteristics (col. 1 lines 11-21). Moreover, Mototani teaches that when a cathode (utilizing manganese dioxide as an active material) comprises too much conductive carbon additive therein, the relative proportion of manganese dioxide is reduced such that discharge capacity characteristics are consequently affected (i.e. reduced) (col. 1 lines 11-21). Conversely, Mototani teaches that when such a cathode comprises too little conductive carbon additive, the relative proportion of manganese dioxide is increased such that internal resistance characteristics are consequently affected (i.e. increased) (col. 1 lines 11-21). In other words, Mototani discloses a reason why one of ordinary skill in the art would be motivated to modulate the relative proportion of manganese dioxide and conductive carbon additive (i.e. to specifically balance discharge capacity and 
Accordingly, one of ordinary skill in the art would reasonably and obviously understand, based on the aforementioned teachings of Mototani, that given a cathode comprising both manganese dioxide and a conductive carbon additive therein, general modulation of the relative proportion of conductive carbon additive directly affects the cathode (e.g. with respect to its discharge capacity and internal resistance characteristics) given that said general modulation necessarily affects the relative portion of manganese dioxide in the cathode. While it may be true that Mototani provides an in depth discussion of the behavior of expanded and unexpanded graphite conductive additives, the fact remains that Mototani provides a clear discussion on the benefits/consequences associated with the general modulation of the relative proportions of manganese dioxide and conductive carbon additive in a cathode. 
As such, while Gruner utilizes SWCNTs as a conductive carbon additive mixed with manganese dioxide active material, one of ordinary skill in the art would reasonably and obviously understand that the aforementioned teachings of Mototani are relevant and/or applicable to Gruner insofar as both Mototani and Gruner provide a mixture of conductive carbon additive and manganese dioxide, Mototani teaches the benefits/consequences associated with modulating the relative proportions of said materials in such a mixture (i.e. Mototani gives a reason why one of ordinary skill in the art would be motivated to modulate the relative proportions of said materials in such a mixture), and Gruner at no point whatsoever requires that a 1:20 weight:weight ratio of manganese dioxide and conductive carbon additive is required or is otherwise unalterable.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 12, 14, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“High-Performance Cable-Type Flexible Rechargeable Zn battery Based on MnO2@CNT Fiber Microelectrode”), and further in view of Mototani et al. (US 5,482,798).

Regarding Claims 1, 5, 12, 14, 20-21, Wang teaches an electrochemical cell comprising an electrode, wherein the electrochemical cell is a rechargeable electrochemical cell (“secondary cell”) and the electrode is a cathode (Abstract, “Experimental Section”). Wang teaches that the cathode comprises manganese dioxide (MnO2) therein as an active material, and carbon nanotubes therein as a conductive carbon additive that is mixed with the MnO2 (“Experimental Section”). Wang teaches that the electrochemical cell further comprises an anode, wherein the anode comprises zinc therein as an active material (Abstract, “Experimental Section”). In terms of the method of forming the cathode, Wang teaches that the method comprises “blending” the carbon nanotubes with the MnO2 (“electrode mix”), wherein the “blending” is facilitated via the deposition of MnO2 onto the carbon nanotubes, wherein the blending is carried out prior to forming the cathode itself (given that the cathode cannot be formed to completion without first finishing the deposition of the MnO2 onto the carbon nanotubes) (“Experimental Section”).
Wang, does not explicitly teach that the ratio of carbon to manganese dioxide within the cathode is within the range of 10:1 to 90:1.
However, it is first noted that, as previously described, the carbonaceous materials in the cathode of Wang specifically function as conductive carbon additives.
Mototani teaches an alkaline manganese battery (Title, Abstract, col. 1 lines 5-9). Mototani teaches that the battery comprises a cathode therein, wherein the cathode comprises manganese dioxide as an active material therein (col. 1 lines 49-55, col. 2 lines 24-34). Mototani teaches that conventionally, manganese dioxide cathode active material is mixed with a conductive carbon additive in order to enhance the electroconductivity of the manganese dioxide (col. 1 lines 11-21). Mototani teaches that when the cathode comprises too much conductive carbon additive therein, the relative proportion of manganese dioxide active material is reduced such that discharge capacity characteristics are reduced (col. 1 lines 11-21). However, Mototani teaches that when the cathode comprises too little 
Therefore, through routine experimentation with a reasonable expectation of success, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would optimize, or otherwise control, the ratio of carbon to manganese dioxide within the cathode of Wang (for example, to a ratio within the instantly claimed range), as a means of further balancing discharge capacity and internal resistance characteristics of the cathode, given that (1) the carbonaceous materials in the cathode Wang specifically function as conductive carbon additives, (2) discharge capacity characteristics are reduced when a manganese dioxide-based cathode comprises too much conductive carbon additive therein such that the manganese dioxide proportion is reduced, and (3) internal resistance characteristics are increased when a manganese dioxide-based cathode comprises too little conductive carbon additive therein such that the manganese dioxide proportion is increased (i.e. Mototani teaches that a result-effective variable relationship exists between the ratio of conductive carbon additive to manganese dioxide and consequent discharge capacity and internal resistance characteristics).

Claims 1-4, 8-13, 15-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kilby et al. (US 6,589,693), and further in view of Gruner et al. (US 2010/0178543) and Mototani et al. (US 5,482,798).

Regarding Claims 1-3, 8-9, 12-13, 15-16, 18, 20-21, Kilby teaches an electrochemical cell comprising an electrode, wherein the electrochemical cell is an alkaline primary battery cell, and the electrode is a cathode (Title, Abstract, col. 1 lines 19-22, col. 4 lines 30-44). Kilby teaches that the cathode comprises electrolytic manganese dioxide (EMD) therein as an active material, and graphite 
Kilby does not explicitly teach that the cathode comprises a conductive carbon selected from the group consisting of carbon nanotubes and graphene.
However, Gruner teaches an electrochemical cell comprising an electrode, wherein the electrochemical cell is a primary battery cell and the electrode is a cathode (Title, Abstract, ([0157]-[0158]). Gruner teaches that the cathode comprises manganese dioxide therein as an active material, and single-walled carbon nanotubes (SWCNTs) therein as a conductive carbon additive that is mixed with the manganese dioxide ([0157]-[0158]). Gruner teaches that manganese dioxide exhibits poor electrical conductivity resulting in poor discharge characteristics ([0158]). However, Gruner teaches that by mixing the manganese dioxide with SWCNTs, the electrical conductivity of the cathode is enhanced ([0157]-[0158]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further incorporate SWCNTs, as taught by Gruner, into the cathode of Kilby, given that the further inclusion of SWCNTs into the cathode would enhance the electrical conductivity characteristics of the cathode.
Kilby, as modified by Gruner, does not explicitly teach that the ratio of carbon to manganese dioxide within the cathode is within the range of 10:1 to 90:1.

Mototani teaches an alkaline manganese battery (Title, Abstract, col. 1 lines 5-9). Mototani teaches that the battery comprises a cathode therein, wherein the cathode comprises manganese dioxide as an active material therein (col. 1 lines 49-55, col. 2 lines 24-34). Mototani teaches that conventionally, manganese dioxide cathode active material is mixed with a conductive carbon additive in order to enhance the electroconductivity of the manganese dioxide (col. 1 lines 11-21). Mototani teaches that when the cathode comprises too much conductive carbon additive therein, the relative proportion of manganese dioxide active material is reduced such that discharge capacity characteristics are reduced (col. 1 lines 11-21). However, Mototani teaches that when the cathode comprises too little of a conductive carbon additive therein, the relative proportion of manganese dioxide active material is increased such that internal resistance characteristics are increased (col. 1 lines 11-21).
Therefore, through routine experimentation with a reasonable expectation of success, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would optimize, or otherwise control, the ratio of carbon to manganese dioxide within the cathode of Kilby, as modified by Gruner (for example, to a ratio within the instantly claimed range), as a means of further balancing discharge capacity and internal resistance characteristics of the cathode, given that (1) the carbonaceous materials in the cathode of Kilby, as modified by Gruner, specifically function as conductive carbon additives, (2) discharge capacity characteristics are reduced when a manganese dioxide-based cathode comprises too much conductive carbon additive therein such that the manganese dioxide proportion is reduced, and (3) internal resistance characteristics are increased when a manganese dioxide-based cathode comprises too little conductive carbon additive therein such that the manganese dioxide proportion is increased (i.e. Mototani teaches that a result-effective 

Regarding Claim 4, Kilby, as modified by Gruner and Mototani, teaches the instantly claimed invention of Claim 3, as previously described.
Kilby, as modified by Gruner and Mototani, does not explicitly teach that the graphite comprised in the cathode is expanded graphite.
However, Mototani teaches an alkaline manganese battery (Title, Abstract, col. 1 lines 5-9). Mototani teaches that the battery comprises a cathode therein, wherein the cathode comprises manganese dioxide as an active material therein (col. 1 lines 49-55, col. 2 lines 24-34). Mototani teaches that the cathode comprises graphite therein as a conductive carbon additive that is mixed with the manganese dioxide (col. 2 lines 24-34). Specifically, Mototani teaches that the graphite is expanded graphite given that, as compared with conventional graphite/carbon, expanded graphite enhances contact property characteristics within the cathode such that the utilization of manganese dioxide is increased (col. 2 lines 24-34).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would ensure that the graphite of Kilby, as modified by Gruner and Mototani, is expanded graphite, as taught by Mototani, given the use of expanded graphite would enhance contact property characteristics within the cathode and increase the utilization of the manganese dioxide cathode active material.

Regarding Claims 10-11, Kilby, as modified by Gruner and Mototani, teaches the instantly claimed invention of Claim 1, as previously described.

However, and as previously described, Kilby, as modified by Gruner and Mototani, teaches that the cathode comprises, at a minimum, EMD as a cathode active material (i.e. “an active material which is an oxide”) and SWCNTs as a conductive carbon additive (i.e. “a conductive carbon selected from the group consisting of carbon nanotubes and graphene”) (See Claim 1). In other words, the cathode of Kilby, as modified by Gruner and Mototani, comprises all of the requisite and positively recited structural components of the instantly claimed electrode of Claim 1.
Furthermore, the limitations of instant Claims 10-11 appear to merely recite a feature (i.e. a resistivity characteristic within a particular range) of the instantly claimed electrode resulting from the fact that the instantly claimed electrode comprises the conductive carbon and active material outlined in Claim 1. Furthermore, it is apparent from instant Claim 10 that the presence of carbon nanotubes in the instantly claimed electrode is a structural component therein which allows the instantly claimed electrode to in fact exhibit the instantly claimed resistivity characteristics. Applicant is welcome, however, to provide explicit evidence and/or data to conclusively disprove the aforementioned positions.
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would recognize, or otherwise expect, that the cathode of Kilby, as modified by Gruner and Mototani, would in fact exhibit “a resistivity that is less than that of an electrode which has an identical oxide to carbon (O:C) ratio, but does not comprise the conductive carbon” wherein the resistivity is within the range of “1% less to 90% less” given that (1) the cathode of Kilby, as modified by Gruner and Mototani, comprises all of the requisite and positively recited structural components of the instantly claimed electrode including EMD as a cathode active material Applicant is welcome, however, to provide explicit evidence and/or data to conclusively disprove the aforementioned position with respect to the cathode of Kilby, as modified by Gruner and Mototani. More specifically, Applicant is welcome to provide explicit evidence and/or data as to why/how the cathode of Kilby, as modified by Gruner and Mototani, would not exhibit the instantly claimed resistivity characteristics despite be structured, explicitly, in the manner of independent Claim 1.

Regarding Claim 19, Kilby teaches an electrochemical cell comprising an electrode, wherein the electrochemical cell is an alkaline primary battery cell, and the electrode is a cathode (Title, Abstract, col. 1 lines 19-22, col. 4 lines 30-44). Kilby teaches that the cathode comprises electrolytic manganese dioxide (EMD) therein as an active material, and graphite therein as a conductive carbon additive that is mixed with the EMD (col. 4 lines 30-44). Kilby teaches that the electrochemical cell further comprises an anode, wherein the anode comprises zinc therein as an active material (col. 4 lines 30-44). Kilby teaches that the electrochemical cell further comprises an electrolyte solution, wherein the electrolyte solution comprises potassium hydroxide therein (col. 4 lines 30-44).
Kilby does not explicitly teach that the cathode comprises SWCNTs.
However, Gruner teaches an electrochemical cell comprising an electrode, wherein the electrochemical cell is a primary battery cell and the electrode is a cathode (Title, Abstract, ([0157]-[0158]). Gruner teaches that the cathode comprises manganese dioxide therein as an active material, and single-walled carbon nanotubes (SWCNTs) therein as a conductive carbon additive that is mixed with the manganese dioxide ([0157]-[0158]). Gruner teaches that manganese dioxide exhibits poor 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further incorporate SWCNTs, as taught by Gruner, into the cathode of Kilby, given that the further inclusion of SWCNTs into the cathode would enhance the electrical conductivity characteristics of the cathode.
Kilby, as modified by Gruner, does not explicitly teach that the graphite comprised in the cathode is expanded graphite.
However, Mototani teaches an alkaline manganese battery (Title, Abstract, col. 1 lines 5-9). Mototani teaches that the battery comprises a cathode therein, wherein the cathode comprises manganese dioxide as an active material therein (col. 1 lines 49-55, col. 2 lines 24-34). Mototani teaches that the cathode comprises graphite therein as a conductive carbon additive that is mixed with the manganese dioxide (col. 2 lines 24-34). Specifically, Mototani teaches that the graphite is expanded graphite given that, as compared with conventional graphite/carbon, expanded graphite enhances contact property characteristics within the cathode such that the utilization of manganese dioxide is increased (col. 2 lines 24-34).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would ensure that the graphite of Kilby, as modified by Gruner, is expanded graphite, as taught by Mototani, given the use of expanded graphite would enhance contact property characteristics within the cathode and increase the utilization of the manganese dioxide cathode active material.
Kilby, as modified by Gruner and Mototani, does not explicitly teach that the ratio of carbon to manganese dioxide within the cathode is within the range of 20:1 to 60:1.

Mototani teaches an alkaline manganese battery (Title, Abstract, col. 1 lines 5-9). Mototani teaches that the battery comprises a cathode therein, wherein the cathode comprises manganese dioxide as an active material therein (col. 1 lines 49-55, col. 2 lines 24-34). Mototani teaches that conventionally, manganese dioxide cathode active material is mixed with a conductive carbon additive in order to enhance the electroconductivity of the manganese dioxide (col. 1 lines 11-21). Mototani teaches that when the cathode comprises too much conductive carbon additive therein, the relative proportion of manganese dioxide active material is reduced such that discharge capacity characteristics are reduced (col. 1 lines 11-21). However, Mototani teaches that when the cathode comprises too little of a conductive carbon additive therein, the relative proportion of manganese dioxide active material is increased such that internal resistance characteristics are increased (col. 1 lines 11-21).
Therefore, through routine experimentation with a reasonable expectation of success, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would optimize, or otherwise control, the ratio of carbon to manganese dioxide within the cathode of Kilby, as modified by Gruner and Mototani (for example, to a ratio within the instantly claimed range), as a means of further balancing discharge capacity and internal resistance characteristics of the cathode, given that (1) the carbonaceous materials in the cathode of Kilby, as modified by Gruner and Mototani, specifically function as conductive carbon additives, (2) discharge capacity characteristics are reduced when a manganese dioxide-based cathode comprises too much conductive carbon additive therein such that the manganese dioxide proportion is reduced, and (3) internal resistance characteristics are increased when a manganese dioxide-based cathode comprises too little conductive carbon additive therein such that the manganese dioxide proportion is increased .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kilby et al. (US 6,589,693), and further in view of Gruner et al. (US 2010/0178543) and Mototani et al. (US 5,482,798) and Lockett et al. (US 2014/0099528).

Regarding Claim 17, Kilby, as modified by Gruner and Mototani, teaches the instantly claimed invention of Claim 12, as previously described.
Kilby, as modified by Gruner and Mototani, does not explicitly teach that the voltage of the electrochemical cell is within the range of 0.1 V to 2.0 V.
However, it is first noted that, as previously described, the electrochemical cell of Kilby, as modified by Gruner, is a zinc/manganese dioxide primary battery cell (See Claim 12).
	Furthermore, Lockett teaches an electrochemical cell (Title, Abstract). Lockett teaches that zinc/manganese dioxide primary battery cells exhibit a voltage of 1.5 V to 1.6 V ([0006]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would recognize, or otherwise expect, that the voltage of the electrochemical cell of Kilby, as modified by Gruner and Mototani, is approximately in the range of 1.5 V to 1.6 V (i.e. a range that is fully encompassed within the instantly claimed range of 0.1 V to 2.0 V), as taught by Lockett, given that the electrochemical cell of Kilby, as modified by Gruner and Mototani, is a zinc/manganese dioxide primary battery cell, and Lockett teaches that zinc/manganese dioxide primary battery cells exhibit a voltage of 1.5 V to 1.6 V.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729